Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 20, applicant argues the rejections provided by the Examiner are moot as the claim has been canceled. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 20 is moot and accordingly, claims 1-3, 5-8, 10-13, and 15-18 are allowed for reasons indicated in the “Final Rejection”, dated 11/24/20, see page 5.

Allowable Subject Matter
Claim(s) 1-3, 5-8, 10-13 and 15-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the digitizer is configured to detect the location information comprising a touch coordinate and this location information being utilized to obtain a signal generated based upon the reflected light and received detected information received from the digitizer to ultimately obtain the biometrics information about the object with the specific configuration of the light receiver and its photodiodes. Upon further search and consideration: US 2004/0196255 A1 – [0036], US 2013/0141370 A1 – [0045], and US 2017/0255319 A1 – [0110] each teach the application of a digitizer that reads the touch coordinates of a user’s, but this touch coordinate is of a pen contacting the screen and not the biometric implementation of the systems. Further, the prior art documents each do not teach the signal being generated based upon the object and the detected location from the digitizer. Any 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661